                                      Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION


                                                                   )
UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
                                                                   )
v.
                                                                   )         CaseNumber:               1:18-CR-477-AT-1
                                                                   )        USM Number:                72090-019
BRITTANY DIEHL                                                     )
                                                                   )         Katryna Lyn Spe�rm<;in
                                                                   )         Defendant's Attorney




THE DEFENDANT:


The defendant pleaded guilty to count 1.


The defendant is adjudicated guilty of these offenses:


Title & Section                      Nature of Offense                                      Offense Ended            Count


18 u.s.c. § 1343                     Wire Fraud                                             August, 2018                  1


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.


It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
Attorney of material changes in economic circumstances.



                                                                 April 18, 2019




                                                                 AMY TOTENBERG, U.S.DISTRICT JUDGE
                                                                 Name and Title of Judge


                                                                 &1- ''1                             �"'-'
                                          Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 2 of 7




DEFENDANT:        BRITTANY DIEHL
CASE NUMBER: I: I8-CR-477-AT-I                                                                           Judgment -- Page 2of7



Judgment in a Criminal Case
Sheet 2 - Imprisonment
        -




                                                       IMPRISONMENT


            Tl1e defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
a total term of: TWENTY (20) MONTHS.


            During the period of incarceration, the defendant is relieved of making a monthly payment towards the
restitution balance. Additionally, during this incarceration period, the defendant's inmate trust account, up to a
balance of $700, will be exempt from the government's collection efforts. If the defendant's inmate trust
account balance exceeds $700 at any point, the government will be allowed to collect from it any an1ounts., in
excess, of $700. The restriction on the government's collection efforts of the defendant's inmate trust account
shall not preclude other enforcement methods of the restitution judgment by the United States Attorney
pursuant to any lawful means and not designed to obtain possession of joint marital property.


            Any portion of the criminal monetary debt that remains unpaid at the time of the defendant's release
from imprisonment must be paid at a monthly rate of at least $150.00, plus 25% of gross monthly income., in
excess, of $2,500.00. The payment schedule will not preclude enforcement methods of restitution judgment by
the United States Attorney pursuant to any lawful means. The defendant shall notify the United States Attorney
for this district within 30 days of any change of mailing or residence address that occurs while any portion of
the restitution remains unpaid.


            The Court recommends that defendant receive any available intensive psychological counseling during
her term of incarceration.


            The Court recommends that defendant be allowed to serve her final 6 months of incarceration in a
halfway house facility. Continuing psychological counseling should be made available at the halfway house.


            The Court recommends that defendant serve her term of incarceration at Camp Marianna, Florida.
Should Camp Marianna not be available or consistent with defendant's security level, the Court recommends
that defendant serve her term of imprisonment as near to Orlando, Florida, where her fifteen-month old son
resides, as possible.


            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons and as notified by the United States Marshal, at a date not less than SIXTY (60) DAYS after the entry
date of this judgment. All conditions of bond shall remain in effect until defendant reports.
                                    Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 3 of 7




DEFENDANT:   BRITTANY DIEHL
CASE NUMBER: 1: 18-CR-477-AT-1                                                                           Judgment -- Page 3 of 7


                                                          RETURN


I have executed this judgment as follows:




 Defendant delivered on                                               to


 at   ------
                                             , with a certified copy of this judgment.




                                                                                             UNITED ST ATES MARSHAL




                                                                                       DEPUTY UNITED STATES MARSHAL
                                             Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 4 of 7




DEFENDANT:       BRITTANY DIEHL
CASE NUMBER: 1:18-CR-477-AT- l                                                                              Judgment -- Page 4 of 7



Judgment in a Criminal Case
Sheet 3 -- Supervised Release


                                                    SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of:                        TWO (2) YEARS.

         The defendant shall report in person to the probation office in the district to which the defendant is released
within 72 hours of release from the custody of the Bureau of Prisons.


                                                MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
     15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
     court.
         0 The above drug testing condition is suspended, based on the court's determination that you
         pose a low risk of future substance abuse.
4.   Pursuant to 42 U.S.C. § 14135a(d)(l) and 10 U.S.C. § 1565(d), which require mandatory DNA testing for
     federal offenders convicted of felony offenses, the defendant shall cooperate in the collection of DNA as
     directed by the probation officer.
5.   You shall not own, possess or have under his control any firearm, dangerous weapon or other destructive
     device as those terms are defined in 18 U.S.C. § 921 (i.e., anything that was designed, or was modified for,
     the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
6.   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution.    Restitution payments must be made to Clerk, U.S. District Court, Northern District
     of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.
7.   You shall pay restitution that is imposed by this judgment, and that remains unpaid at the commencement of
     the term of supervised release, at the monthly rate of $150 per month plus 25% of gross income in excess of
     $2,500 per month ($30,000). This rate may increase or decrease as determined by the probation officer based
     upon your ability to pay.
8.   You must refrain from the excessive use of alcohol.
9.   You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
     § 1030(e)(l)), other electronic communications or data storage devices or media, or office to a search
     conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation
     of release. You must       warn   any other occupants that the premises may be subject to searches pursuant to this
     condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
     that you violated a condition of your supervision and that areas to be searched contain evidence of this
     violation. Any search must be conducted at a reasonable time and in a reasonable manner.


You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
                                               Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 5 of 7




DEFENDANT: BRITTANY DIEHL
CASE NUMBER: 1: 18-CR-477-AT-1                                                                                Judgment -- Page 5 of 7


                                     STANDARD CONDITIONS OF SUPERVISION


As part of your supervised release, you must comply with the following standard conditions of supervision.               These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


   I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.
   2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
        and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
        from the court or the probation officer.
   4.   You must answer truthfully the questions asked by your probation officer.
   5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
        notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
   6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
        officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
        from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
        excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your
        job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
        at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
   8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
        the probation officer.
   9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   I0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
        that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
        nunchakus or tasers).
   I I. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting the permission of the court.
   12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
        the person and confirm that you have notified the person about the risk.
   13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \\:'\\l\V.uscou11s.gov


I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.



 Defendant's Signature                                                            Date


 USPO's Signature                                                                 Date
                                     Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 6 of 7




DEFENDANT: BRITTANY DIEHL
CASE NUMBER: 1: 18-CR-477-AT-1                                                                      Judgment -- Page 6 of 7




                                 SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.


You must make a full and complete disclosure of your finances and submit to an audit of your financial documents
at the request of your probation officer. You must not incur new credit charges or open additional lines of credit
without approval of your probation officer.


You must participate in a program of mental health treatment and counseling, which may also include a mental
health evaluation, under the guidance and supervision of your probation officer. If prescribed by a physician, you
must comply with a medication regimen.
                                           Case 1:18-cr-00477-AT Document 13 Filed 04/19/19 Page 7 of 7




DEFENDANT: BRITTANY DIEHL
CASE NUMBER: 1:18-CR-477-AT-1                                                                             Judgment -- Page 7 of7



Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties
        -




                                        CRIMINAL MONETARY PENALTIES


                  Special Assessment


TOTAL             $100.00


                  Fine


TOTAL             The Court waives the fine and cost of incarceration.


                  Restitution


TOTAL             $400,897.77


If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.


 Name of Payee                      Total Loss**                          Restitution Ordered             Priority or Percentage


 Hartford Fire Insurance            $380,897.77                           $380,897.77
 Company
 P.O. Box 958457
 Lake Mary, Florida
 32795-9958


 MPC Partnership                    $20,000.00                            $20,000.00
 Holdings, LLC
 3340 Peachtree Road,
 N.E.
 Tower Place 100, Suite
 2250
 Atlanta, Georgia 30326
 Attention: Ms. Jamie S.
 Lee




 TOTAL                              $400,897. 77

The court determined that the defendant does not have the ability to pay interest and it is ordered that: The interest
requirement is waived for the restitution.
